Citation Nr: 0213012	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-01 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include a generalized anxiety 
disorder and a bipolar disorder, and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran had verified active service from March 1970 to 
November 1975, and from March 1980 to August 1983 with 
reported four years of unverified active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

By rating action in December 1999 the RO denied the veteran's 
claim for an increased rating for a cervical spine 
disability.  The veteran submitted a notice of disagreement 
in June 2000, and the RO issued a statement of the case with 
respect to this issue in June 2000.  The veteran has not 
submitted a substantive appeal since the June 2000 statement 
of the case.  Accordingly, the claim for an increased rating 
for a cervical spine disability is not currently in appellate 
status before the Board.


FINDINGS OF FACT

1.  An unappealed December 1987 RO decision denied 
entitlement to service connection for a mental disorder.

2.  The evidence received since the December 1987 RO decision 
includes new evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a mental disorder.

3.  The veteran developed acquired psychiatric disability, 
diagnosed as generalized anxiety disorder and a bipolar 
disorder, during service.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include a generalized 
anxiety disorder and a bipolar disorder.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).

2.  Acquired psychiatric disability, diagnosed as generalized 
anxiety disorder and a bipolar disorder, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to reopen a 
previously denied claim, and to establish service connection 
for an acquired psychiatric disorder.  The Board concludes 
that the discussions in the rating decision, the statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and letters to the veteran, apprised the veteran of 
the law applicable in adjudicating the appeal, the reasons 
and bases for the VA decision, and the information and 
evidence needed to substantiate the claim.  

The Board notes that veteran's VA medical records have been 
obtained and that the veteran has submitted a letter from a 
VA physician.  The veteran has not identified any outstanding 
available evidence necessary to substantiate his claim.  
While the VA has not fully apprised the veteran of the 
development the VA would attempt to perform, and the evidence 
the veteran needed to provide, see Quartuccio v. Principi, 16 
Vet. App. 183 (2002), in light of the outcome of this 
decision, the veteran is not adversely affected by such lack 
of notification. 

Therefore, no further assistance to the veteran with the 
development of evidence is required.  In the circumstances of 
this case, a remand to have the RO apply the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the matters before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2001).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Service connection was denied for a mental disorder by rating 
action in December 1987.  The veteran did not complete an 
appeal of that decision.  Accordingly, that determination is 
final.  38 U.S.C.A. § 7105.  In June 1998, the veteran 
requested that his claim for service connection for an 
acquired psychiatric disorder be reopened.

The Board notes that, by rating action in March 1999, the RO 
found that new and material evidence had been received to 
reopen the claim for service connection for a mental 
disorder, and adjudicated the issue of entitlement to service 
connection for a mental disorder, on a de novo basis.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is under a legal duty in such a case 
to determine if there was new and material evidence 
submitted, regardless of the RO's action.  See Jackson v. 
Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the 
Board will initially adjudicate whether new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for an acquired psychiatric disorder.  
Insofar as the issue of service connection for an acquired 
psychiatric disorder is herein reopened, the veteran is not 
prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence of record at the time of the December 1987 RO 
decision included the veteran's service medical records.  
These records show frequent treatment for alcoholism and a 
variety of psychiatric disabilities.  These records also 
document a possible suicide attempt.  These records include 
findings of chronic anxiety, anxiety neurosis, depression, 
schizophrenia, schizoid personality, latent schizophrenia, 
and various personality disorders.  A May 1977 Medical Board 
Report indicates that the veteran was put on a treatment 
regimen of Tofranil which brought the veteran's dysphoric 
anxiety states under almost complete control.  A January 1978 
Medical Board Report notes that when the veteran went off his 
medication on a two-week trial basis his symptoms of anxiety 
recurred.  The January 1978 Medical Board Report notes that 
the veteran had acute neurosis, that the veteran was 
considered psychiatrically fit to return to full duty, but he 
was to remain on Tofranil.

VA outpatient treatment records dated from October 1983 to 
November 1986 show complaints of nervousness beginning in 
December 1983.

No psychiatric complaints or findings were made on VA 
examination in May 1985.

The veteran was hospitalized at a VA facility in February and 
March 1987 and the final diagnoses included chronic alcohol 
dependence and a borderline personality.  The veteran again 
received inpatient treatment at a VA hospital a second time 
in March 1987, and the final diagnoses included chronic 
paranoid schizophrenia.  The veteran was readmitted to the VA 
facility for a third time in March 1987, and treated until 
May 1987.  The final diagnoses included schizoaffective 
disorder, with anxious and depressive features.

The veteran received inpatient treatment for alcohol 
rehabilitation at a VA facility in December 1986 and January 
1987.  The veteran was noted to have a schizoid personality.

The veteran was afforded a VA psychiatric examination in 
October 1987.  The diagnoses included bipolar disorder, in 
remission with medication, and borderline personality.

The evidence added to the record since the December 1987 RO 
denial include VA medical records, VA examination reports, 
and records from the Social Security Administration.

A May 1998 letter from a VA psychiatrist indicates that he 
had treated the veteran since October 1994, and that the 
veteran had received treatment at the Mental Health Clinic 
for a number of years prior to that.  He noted that the 
veteran had been treated for a psychiatric illness 
characterized by significant mood swings and occasional 
psychotic symptoms.  The veteran's disability had been called 
schizoaffective disorder in the past, but on strict 
diagnostic interviewing might appear closer to bipolar 
disorder.  The VA psychiatrist also noted that there had been 
a question of a personality disorder diagnosis characterized 
by poor coping skills, unstable moods and the potential for 
impulsive behavior.  The VA psychiatrist noted that he had 
examined the veteran's service medical records, which 
suggested periods of schizoidal and psychotic behavior.  He 
noted that it suggested that some of the veteran's non-
alcohol related psychiatric symptoms may have been present as 
early as late 1970's and early 1980's, when the veteran was 
in the Navy.  

The veteran was examined by a VA psychologist in February 
1999.  The diagnoses included schizoaffective disorder and 
borderline personality disorder.  The examiner was equivocal 
as to whether the veteran's current clinical presentation was 
incurred in or aggravated by service.  He noted that the 
veteran's symptom presentation gradually worsened over the 
course of many years.  It was his opinion that a review of 
the record revealed that the substance abuse appeared to have 
precipitated and exacerbated the veteran's psychiatric 
condition.  He noted that there were certainly findings 
consistent with schizoid personality disorder throughout the 
veteran's military service.  The examiner stated that the 
veteran's serious psychotic symptoms did not appear until 
following discharge from service in 1983.  The examiner 
further opined that it was possible that the veteran used 
alcohol to self-medicate his increasingly distressing 
psychiatric symptoms of anxiety and depression.

The veteran was examined by a psychiatrist at a VA mental 
health clinic in April 1999.  The examiner noted that the 
veteran had chronic anxiety and recurrent depression.  Her 
diagnoses of the veteran included generalized anxiety and 
dysthymia.

I.  Finality

The evidence of record at the time of the December 1987 
rating decision did not include a medical opinion relating a 
current psychiatric disability to service.  The newly 
submitted evidence includes the May 1998 statement from a VA 
physician that the veteran's non-alcohol related psychiatric 
symptoms may have been present during the veteran's military 
service.  Since this newly submitted medical evidence 
provides a possible link between the veteran's current 
psychiatric disability and his service, it is material to the 
veteran's claim.  Since new and material evidence has been 
submitted, the veteran's claim for service connection for an 
acquired psychiatric disability is reopened.  


II.  Service Connection 

The Board notes that the veteran's service medical records 
show frequent treatment for psychiatric disability.  The 
service medical records indicate some confusion as to which 
psychiatric disability the veteran actually had.  However, 
some of the records indicate treatment for chronic anxiety.  
Furthermore, the veteran was treated for anxiety on an 
extended basis with medication.  The record shows that the 
veteran relapsed on one occasion when the medication was 
halted on a trial basis.  The veteran was released from 
active duty in August 1983, and VA treatment records show 
that the veteran complained of nervousness within five months 
of discharge from service, and with more frequency thereafter 
as time went on.  As noted above, the May 1998 VA 
psychiatrist indicated that the veteran's non-alcohol related 
psychiatric symptoms may have been present during service.  
Furthermore, the February 1999 VA psychologist indicated that 
veteran may have used alcohol to self-medicate his 
increasingly distressing psychiatric symptoms or anxiety and 
depression.  The Board notes that during service the veteran 
himself asserted that he drank so heavily due to his anxiety.  

The record reveals a long history of psychiatric disability 
during service and reveals treatment for psychiatric 
complaints soon after discharge from service, and continually 
thereafter.  The record also contains the May 1998 and 
February 1999 VA medical opinions that the veteran's current 
psychiatric disability may have begun during service.  
Furthermore, in April 1999 the veteran was noted to have 
chronic anxiety, which was also noted in service.  As such, 
the Board is of the opinion that the medical evidence as a 
whole indicates that it is as least as likely as not that the 
veteran's current psychiatric disability, most recently 
diagnosed as a generalized anxiety disorder and as a bipolar 
disorder, was incurred in service.  Accordingly, service 
connection for acquired psychiatric disability, diagnosed as 
generalized anxiety disorder and a bipolar disorder, is 
warranted.


ORDER

Entitlement to service connection for acquired psychiatric 
disability, diagnosed as generalized anxiety disorder and a 
bipolar disorder, is granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

